                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

BRANDON GOBER, #1942989                          §
                                                 §
v.                                               §       CIVIL ACTION NO. 6:19cv153
                                                 §
JUDGE CHRISTI KENNEDY                            §

                                              ORDER

       Plaintiff Brandon Gober, an inmate confined in the Texas prison system, proceeding pro

se and in forma pauperis, filed the above-styled and numbered civil rights lawsuit pursuant to 42

U.S.C. § 1983.        The complaint was referred to United States Magistrate Judge K.

Nicole Mitchell, who issued a Report (Docket No. 6) recommending that the lawsuit be

dismissed for want of prosecution and failure to obey the Magistrate Judge’s order to pay an

initial partial filing fee. Plaintiff received a copy of the Report and Recommendation,

but he has neither objected to the report nor complied with the underlying order.

       Having filed no objections, Plaintiff is not entitled to de novo review by the District

Judge of those findings, conclusions and recommendations, and except upon grounds of plain

error, he is barred from appellate review of the unobjected-to factual findings and

legal conclusions accepted and adopted by the District Court.            28 U.S.C. § 636(b)

(1)(C); Douglass v. United Services Automobile Association, 79 F.3d 1415, 1430 (5th Cir.

1996) (en banc).

       Accordingly, the Court agrees with the Magistrate Judge and ADOPTS those findings

and conclusions as its own. It is therefore

        ORDERED that the complaint is DISMISSED WITHOUT PREJUDICE for want of

prosecution and failure to obey an order of the Court.
So ORDERED and SIGNED this 18th day of July, 2019.




                                         ____________________________________
                                         ROBERT W. SCHROEDER III
                                         UNITED STATES DISTRICT JUDGE
